Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer(US 2019/0045003) and Archer(US 2009/0248894).
Regarding claims 1,  14 and 20, Archer(‘003) discloses a computer and method comprising a plurality of interconnected processing nodes arranged in a configuration of multiple stacked layers of processing nodes forming a multi-face prism(Paragraph 55, System 200 can include nodes 102e-102l arranged in a hypercube network topology, i.e. a prism shape); wherein each face of the prism comprises a plurality of stacked pairs of processing nodes(Figure 5, each face comprises stacked pairs of processing nodes), wherein the processing nodes of each pair are connected to each other by at least two intralayer links, and the processing node of each pair is connected to a corresponding processing node in an adjacent pair by at least one interlayer link(Paragraph 17, nodes 102a-102d can communicate on a two way or bi-directional chain network (e.g., an edge disjointed ring)); and wherein each pair of processing nodes forms part of one of the layers of the configuration(Figure 5, nodes 102f and 102g and nodes 102j and 102k form part of the layer), each layer comprising multiple processing nodes, each processing node connected to their neighboring processing nodes in the layer by at least one of the intralayer links to form a ring(Figure 5, nodes 102f, 102g,  102j, 102k form a ring); wherein the multiple stacked layers include first and second endmost layers(Figure 5, endmost layers of the cube), wherein the processing nodes are programmed to transmit data along each of a plurality of one dimensional paths formed by respective sets of processing nodes and links, each one dimensional path having a first portion between the first and second endmost layers using all processing nodes in one of the faces only once and a second portion between the second and first endmost layers using all processing nodes in an opposing face of the configuration only once(Paragraph 56, nodes 102e-102l can be organized as a bi-directional chain network where the bi-directional path is from node 102e, to node 102f, to node 102g, to node 102h, to node 102i, to node 102j, to node 102k, and to node 102l. In another example, nodes 102e-102l can be organized as a bi-directional chain network where the bi-directional path is from node 102k, to node 102f, to node 102g, to node 102h, to node 102e, to node 102l, to node 102i, and to node 102j. It should be appreciated that other bi-directional chain networks can be organized. In some examples, more than one bi-directional chain network or edge disjointed rings can be formed and the input data for the collective communication operation can be divided equally amount each pair of rings and the allreduce process can be executed independently on the divided data).
Archer(‘003) does not specifically disclose an intermediate layer. However, Archer(‘003) discloses other network topologies (e.g., ring, mesh, hybrid, etc.) may be used(Paragraph 55) and Archer (‘894) discloses an intermediate layer between endmost layers of a prism(Paragraph 72, In addition to the compute nodes located at the vertices of the predefined topological shape, the predefined topological shape (608) of FIG. 7 also includes all compute nodes having topological network locations within the shape and includes the links that connect compute nodes having topological network locations within the shape.) It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Archer(‘003) and Archer(‘894) to use an intermediate later between the endmost layers. The motivation to do so would be to would be to increase the number of processing nodes for more processing.
Regarding claim 2, Archer(‘003) discloses the computer of claim 1, wherein the multi-face prism has four processing nodes in each layer such that the configuration comprises four faces(Figure 5, four faces of nodes).
Regarding claim 3, Archer(‘894)  discloses the computer of claim 1, wherein in the at least one intermediate layer each processing is connected to its neighbouring processing node by two interlayer links(Figure 7, connections between the nodes).
Regarding claim 4, Archer(‘894) discloses the computer of claim 1, wherein in the first and second endmost layer each processing node is connected to its neighbouring processing node by three interlayer links to enable simultaneous transmission of data on four one dimensional paths in the configuration(Paragraph 72, In addition to the compute nodes located at the vertices of the predefined topological shape, the predefined topological shape (608) of FIG. 7 also includes all compute nodes having topological network locations within the shape and includes the links that connect compute nodes having topological network locations within the shape).
Regarding claim 5, Archer(‘894) discloses the computer of claim 1, which has been configured from a multi-face prism comprising a set of stacked layers, the processing nodes of each stacked layer having an interlayer link to a corresponding processing node in an adjacent stacked layer and an intralayer link between neighbouring processing nodes in the layer, by disconnecting each interlayer link in a designated stacked layer and connecting it to a neighbouring processing node in the designated stacked layer to provide a further intralayer link, whereby the designated stacked layer forms one of the first and second endmost layers(Paragraph 72, In addition to the compute nodes located at the vertices of the predefined topological shape, the predefined topological shape (608) of FIG. 7 also includes all compute nodes having topological network locations within the shape and includes the links that connect compute nodes having topological network locations within the shape).
Regarding claim 6, Archer(‘003) discloses the computer of claim 1, wherein each of the processing nodes is programmed to identify one of its interlayer and intralayer links to transmit data in order to determine the one dimensional path for that data(Paragraph 26, system 100 can be configured to form two rings of all the nodes to be used in the collective communication operation and concurrently perform pipelined parallel prefix operations in opposite directions along each of the two rings.)
Regarding claim 7, Archer(‘338) discloses the computer of claim 1, where each of the processing nodes is programmed to deactivate any of its interlayer and intralayer links which are unused in a data transmission step(Paragraph 79, Selecting a path may be carried out using only paths that on the edges of the predefined topological shape and thus non-used links are considered deactivated.).
Regarding claim 8, Archer(‘003) discloses the computer according to claim 1, wherein each processing node is programmed to divide a respective partial vector of that node into fragments and to transmit the data in the form of successive fragments around each one dimensional path(Paragraph 56, more than one bi-directional chain network or edge disjointed rings can be formed and the input data for the collective communication operation can be divided equally amount each pair of rings and the allreduce process can be executed independently on the divided data.).
Regarding claim 9, Archer(‘003) discloses the computer according to claim 8, which is programmed to operate each path as a set of logical rings, wherein the successive fragments are transmitted around each logical ring in simultaneous transmission steps(Paragraph 56, more than one bi-directional chain network or edge disjointed rings can be formed and the input data for the collective communication operation can be divided equally amount each pair of rings and the allreduce process can be executed independently on the divided data.).
Regarding claim 10, Archer(‘003) discloses the computer according to claim 8, wherein each processing node is configured to output a respective fragment on each of two links simultaneously(Paragraph 48, communicated data in first direction 116a-1, communicated data in second direction 116a-2).
Regarding claim 11, Archer(‘003) discloses the computer according to claim 8, wherein each processing node is configured to reduce incoming fragments with respective corresponding locally stored fragments of the respective partial vector at that processing node, and to transmit the reduced fragments on each of two links simultaneously in a reduce-scatter phase of an Allreduce collective(Paragraph 18, At each node, the corresponding results from two prefix reductions (a prefix reduction from one direction and a second prefix reduction from the other direction) is reduced to give an expected allreduce result on each node).
Regarding claim 12, Archer(‘003) discloses the computer according to claim 11, wherein each processing node is configured to transmit fully reduced fragments on each of two of its links simultaneously in an Allgather phase of an Allreduce collective (Paragraph 23, Current solutions used to perform an allreduce operation are algorithms such as a tree based reduce followed by a broadcast, recursive exchange, Rabensifner's algorithm (a reducescatter followed by an allgather) and rings).
Regarding claim 13, Archer(‘003) discloses the computer according to claim 1, where each link is bi-directional(Paragraph 18 system 100 can be configured to perform pipelined parallel prefix operations in opposite directions along a bi-directional communication path).
Regarding claim 15, Archer(‘338) discloses the method according to claim 14, wherein each program comprises one or more instruction to deactivate any of its interlayer and intralayer links which are unused in a data transmission step(Paragraph 79, Selecting a path may be carried out using only paths that on the edges of the predefined topological shape and thus non-used links are considered deactivated).
Regarding claim 16, Archer(‘003) discloses the method according to claim 14, wherein each program comprises one or more instruction to divide a respective partial vector of the processing node on which that program is executed into fragments and to transmit the data in the form of successive fragments over the respectively defined link(Paragraph 56, more than one bi-directional chain network or edge disjointed rings can be formed and the input data for the collective communication operation can be divided equally amount each pair of rings and the allreduce process can be executed independently on the divided data).
Regarding claim 17, Archer(‘003) discloses the method according to claim 16, wherein each program comprises one or more instruction to output a respective fragment on each of two links simultaneously(Paragraph 48, communicated data in first direction 116a-1, communicated data in second direction 116a-2).
Regarding claim 18, Archer(‘003) discloses the method according to claim 16, wherein each program comprises one or more instruction to reduce multiple incoming fragments with multiple respective corresponding locally stored fragments(Paragraph 18, At each node, the corresponding results from two prefix reductions (a prefix reduction from one direction and a second prefix reduction from the other direction) is reduced to give an expected allreduce result on each node).
Regarding claim 19, Archer(‘003) discloses the method according to claim 18, wherein each program comprises one or more instruction to transmit fully reduced fragments on each of two links simultaneously in an Allgather phase of an Allreduce collective(Paragraph 23, Current solutions used to perform an allreduce operation are algorithms such as a tree based reduce followed by a broadcast, recursive exchange, Rabensifner's algorithm (a reducescatter followed by an allgather) and rings).
Regarding claim 21, Archer(‘003) discloses the method according to claim 20, comprising executing the programs to operate each path as a set of logical rings, wherein successive fragments of a partial vector provided at each processing node are transmitted around each logical ring in simultaneous transmission steps(Paragraph 56, more than one bi-directional chain network or edge disjointed rings can be formed and the input data for the collective communication operation can be divided equally amount each pair of rings and the allreduce process can be executed independently on the divided data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187